In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                     Filed: April 7, 2016

* * * * * * * *            *   *   *   *   * *     UNPUBLISHED
DIONE MITCHELL,                              *
                                             *     Case No. 15-1162V
               Petitioner,                   *
                                             *
v.                                           *     Chief Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *     Influenza (“flu”) vaccine;
AND HUMAN SERVICES,                          *     Transverse Myelitis; Joint Stipulation
                                             *     on Damages.
               Respondent.                   *
                                             *
* * * * * * * * * * * * *
Alison H. Haskins, Maglio, Christopher & Toale, P.A., Sarasota, FL, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                            DECISION1

       On October 9, 2015, Dione Mitchell (“petitioner”) filed a petition for compensation in the
National Vaccine Injury Compensation Program. 2 Petitioner alleges that she developed
transverse myelitis (“TM”) as a result of receiving a seasonal influenza vaccination on October
16, 2014. Petition at ¶¶ 1,4.

        On April 7, 2016, the parties filed a stipulation in which they stated that a decision should
be entered awarding compensation. Respondent denies that the influenza vaccine caused
petitioner’s alleged TM or any other injury. Nevertheless, the parties agree to the joint

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note
(2012)(Federal Management and Promotion of Electronic Government Services). As provided
by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this decision
to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioners shall receive the following compensation:

        A lump sum in the amount of $70,000.00 in the form of a check payable to
petitioner, Dione Mitchell.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation dated April 7, 2016 (ECF No. 21) at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                             s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2